Citation Nr: 0010273	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1940 to 
November 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a 20 percent evaluation for osteoarthritis of the 
lumbar spine.  


FINDINGS OF FACT

1.  The evidence shows severe limitation of motion of the 
lumbar spine with additionally disabling pain, 
incoordination, instability of station, and disturbance of 
locomotion.  

2.  The evidence does not show crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
swelling, atrophy of disuse, severe lumbosacral strain, 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, sciatic neuropathy, demonstrable muscle 
spasm, absent knee jerk or other neurological findings 
indicative of disc disease.  


CONCLUSION OF LAW

The criteria are met for a 40 percent rating for 
osteoarthritis of the lumbar spine.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, and 5295 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1992, the veteran filed an application for an 
increased rating for osteoarthritis of the lumbar spine, 
evaluated as 10 percent disabling since February 1969.  

The veteran underwent a VA examination in August 1992.  He 
reported intermittent pain in his left lower back 
occasionally associated with pain and numbness in the left 
lower extremity.  He denied any bowel or bladder difficulty 
or any constant numbness in the left lower extremity.  He 
used a cane because he said that his balance was off from 
time to time.  Physical examination revealed forward flexion 
of 35 degrees, back flexion of 10 degrees, and leaning to the 
left and right of 20 degrees.  The veteran was mildly tender 
in the left lower lumbar area.  X-rays of the lumbosacral 
spine showed some mild lumbar spondylosis, and x-rays of the 
left leg were normal.  The clinical impression was that there 
was evidence of mild degenerative arthritis or spondylosis of 
the lumbar spine without evidence of frank radiculopathy at 
the present time.  

The October 1992 rating decision increased the evaluation for 
osteoarthritis of the lumbar spine from 10 percent to 20 
percent disabling since June 1992.  In August 1997, the 
veteran filed another application for an increased rating.  

The veteran underwent a VA examination in July 1998.  Prior 
to his retirement in 1982, he made high-pressure systems for 
the petroleum industry.  He reported having back problems 
since World War II but denied any radiation into the lower 
extremities.  Physical examination of the lumbar spine 
revealed flexion of 90 degrees, extension of 10 degrees, 
side-to-side bending to 10 degrees each way.  He had 
discomfort on extremes of motion.  Motor function was 5/5 and 
sensory examination was grossly intact.  Deep tendon reflexes 
were uniformly symmetrical in the lower extremities.  He had 
some tenderness over the paraspinous muscles in the lumbar 
region.  The February 1998 x-rays showed transitional 
vertebrae at the last vertebral segment with possible 
lumbarization of S1.  The veteran had some mild degenerative 
changes with decreased disk spaces as well as degenerative 
spurring of the lumbar spine segments.  There was Grade I 
spondylolisthesis of L5 on what had been referred to as L6.  
He had calcification in his abdominal aorta and there was 
some posterior facet arthrosis.  The impression was that the 
veteran had degenerative joint disease of the lumbar spine 
with some degenerative disks.  He also had Grade I 
spondylolisthesis of his lower lumbar segment, L5 into the 
transitional vertebra.  This appeared to be mild to 
moderately symptomatic depending on the veteran's activity 
level.  

The April 1998 rating decision continued the 20 percent 
evaluation for osteoarthritis of the lumbar spine.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, the veteran is entitled to a 20 percent 
rating.  With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the veteran is 
entitled to a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

Slight limitation of motion of the lumbar spine is rated as 
10 percent disabling, moderate limitation of motion is rated 
as 20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where evaluation is based on limitation of motion, 
the question of whether functional loss and pain are 
additionally disabling must be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Regulations contemplate inquiry into whether there 
is crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  

Mild intervertebral disc syndrome is rated at 10 percent, 
moderate intervertebral disc syndrome with recurring attacks 
is rated at 20 percent, severe symptoms with recurring 
attacks and intermittent relief are rated at 40 percent, and 
intervertebral disc syndrome with pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings appropriate to site 
of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  

Lumbosacral strain with slight subjective symptoms only is 
rated as noncompensable.  Lumbosacral strain with 
characteristic pain on motion is rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran's November 1998 appeal asserted that his back 
symptoms currently warranted at least a 40 percent rating.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

An increased rating of 40 percent is warranted under the 
criteria of Diagnostic Code 5292.  In August 1992, range of 
motion of the lumbar spine had flexion of 35 degrees, 
extension of 10 degrees, and lateral extension of 20 degrees 
on each side.  Thus, in August 1992, extension had severe 
limitation of motion, and the other three motions had 
moderate limitation of motion.  In July 1998, flexion was 90 
degrees, extension was 10 degrees, and lateral extension was 
10 degrees on each side.  Thus, in July 1998, flexion had 
slight limitation of motion, and the other three motions had 
severe limitation of motion.  The July 1998 examiner also 
noted that the veteran had discomfort on extremes of motion.  
Accordingly, an increased rating to 40 percent is warranted 
because the veteran currently has severe limitation of motion 
of the lumbar spine.  

Considerations of additionally disabling functional loss and 
pain further support an increased rating to 40 percent.  With 
respect to pain, incoordination, instability of station, and 
disturbance of location, the veteran reported intermittent 
pain in his lower lumbar area and using a cane to help 
maintain balance.  A rating higher than 40 percent is not 
warranted because the evidence did not show crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, swelling, or atrophy of disuse.  

A rating higher than 20 percent is not available under the 
criteria of Diagnostic Codes 5003 and 5010 because the 
veteran has compensable limitation of motion of the lumbar 
spine under the criteria of Diagnostic Code 5292.  

A rating higher than 40 percent is not warranted under the 
criteria of Diagnostic Code 5293.  The veteran reported 
intermittent lower back pain to the August 1992 examiner, and 
the July 1998 diagnosis included degenerative joint disease 
of the lumbar spine with some degenerative disks.  
Nonetheless, a 60 percent rating is not warranted because the 
evidence did not show sciatic neuropathy, demonstrable muscle 
spasm, or absent knee jerk.  The August 1992 examiner found 
no evidence of frank radiculopathy, and the veteran denied 
any radiation into the lower extremities in July 1998.  

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5295.  Although the evidence 
showed loss of lateral motion with osteoarthritic changes and 
some degenerative disks in July 1998, the evidence did not 
show severe lumbosacral strain, listing of the whole spine to 
the opposite side, or a positive Goldthwait's sign.  Although 
the veteran reported use of a cane in August 1992, the 
evidence did not show abnormal mobility on forced motion.  
Accordingly, a rating higher than 20 percent is not warranted 
under Diagnostic Code 5295.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does not 
show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran has been retired since 1982, 
and prior to that time, he successfully worked making high-
pressure systems for the petroleum industry.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found no significant 
limitation of motion of the lumbar spine, the veteran has not 
been prejudiced by the decision.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  


ORDER

Entitlement to a 40 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


